BENCH, Judge
(dissenting):
I believe the main opinion ignores the clear holdings of the Utah Supreme Court in State v. Rowe, 850 P.2d 427 (Utah 1992), State v. Buck, 756 P.2d 700 (Utah 1988), and State v. Fixel, 744 P.2d 1366 (Utah 1987), and this court’s holding in State v. Simmons, 866 P.2d 614 (Utah App.1993). These cases require that evidence seized pursuant to an allegedly illegal search be suppressed only where there has been a fundamental violation of defendant’s rights. Rowe, 850 P.2d at 429. Because the police misconduct in this case did not “implicate!] a fundamental violation of a defendant’s rights,” I would affirm the trial court’s denial of defendant’s motion to suppress. Id.